DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 
Remarks
	Examiner acknowledges applicants’ RCE submitted June 8, 2022, which enters the amendments and arguments submitted April 27, 2022.

	Claims 1, 3 – 8, 10 – 15 and 17 – 20 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8, 10 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., U.S. PG-Pub. No. 2018/0150551 (hereafter, “Wang”), in view of Gulati, et al., U.S. PG-Pub. No.2019/0163766, filed Nov. 28, 2017 (hereafter, “Gulati”).

As to Claim 1, Wang discloses: a method for recommending an entity, comprising: determining a request entity, determining at least two characteristics of the request entity, and determining a first vector corresponding to the request entity according to the at least two characteristics of the request entity ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.);
determining a plurality of candidate entities, determining at least one characteristic for each of the plurality of candidate entities, and determining a second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity ([0063], “… the social-networking system 160 may determine a plurality of candidate subsets of n-grams of the plurality of n-grams, wherein each n-gram of each candidate subset of n-grams has at least one corresponding word sense.”);
determining a similarity between the second vector and the first vector ([0059] – [0060], referring to the determination of a similarity metric between two embeddings);
selecting at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector ([0063], referring to the selection of candidate embeddings on the basis of their relative “relatedness”); and
recommending the target entity ([0060], referring to returning query results),
wherein the request entity comprises at least two senses ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.), and
wherein all of the characteristics of any two different senses of the request entity are not identical ([0058], referring to the object embeddings based on one or more properties), and
wherein determining at least two characteristics of the request entity, and determining the first vector corresponding to the request entity according to the at least two characteristics of the request entity comprises: selecting one of the at least two senses of the request entity as a selected sense; and determining at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”), and
determining the first vector corresponding to the request entity according to the at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”),
wherein determining the first vector corresponding to the request entity according to the at least two characteristics of the request entity comprises: converting each characteristic of the request entity to an m-dimensional first characteristic vector according to a preset first algorithm, m being a positive integer ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model); and
determining the second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity comprises: converting each characteristic of each of the plurality of candidate entities to an m-dimensional second characteristic vector, respectively, according to the first algorithm ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model; and [0059], referring to methods by which a similarity metric between embeddings may be generated).

Wang does not appear to explicitly disclose: superposing all the first characteristic vectors according to a preset second algorithm, to obtain the first vector; or
superposing all the second characteristic vectors corresponding to each of the plurality of candidate entities, respectively, according to the second algorithm, to obtain the second vector corresponding to the candidate entity.

Gulati discloses: superposing all the first characteristic vectors according to a preset second algorithm, to obtain the first vector; and superposing all the second characteristic vectors corresponding to each of the plurality of candidate entities, respectively, according to the second algorithm, to obtain the second vector corresponding to the candidate entity ([0027], referring to a search stack being represented by a superposition of vectors representing the search constraints, where the superposing is determined by a location or position within the vector space, said locations corresponding to the claimed algorithms).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Wang and Gulati before him/her, to have modified the vector determination features of Wang with the vector superposing from Gulati, to use Wang’s vector space with greater versatility, as suggested by Wang at [0058]: “… an n-gram may be represented in the embedding space 400 as a vector referred to as a term embedding. Each vector may comprise coordinates corresponding to a particular point in the embedding space 400…”

As to Claim 3, Wang, as modified, discloses: wherein determining the plurality of candidate entities comprises: selecting, from all entities in a preset first database, entities having at least one characteristic identical to that of the request entity, as the candidate entities (Wang, [0047], “The social-networking system 160 may then generate a set of structured queries, where each structured query corresponds to one of the possible matching social-graph elements.”).

As to Claim 4, Wang, as modified, discloses: wherein the request entity, the characteristics of the request entity, the candidate entities and the characteristics of the candidate entities are all included in a preset second database (Wang, [0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”).

As to Claim 5, Wang, as modified, discloses: wherein the first algorithm is a Word2vec neural network algorithm (Wang, [0058], referring to the use of word2vec to map an n-gram to a vector representation);
the first characteristic vector is a first embedding vector (Wang, [0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”); and
the second characteristic vector is a second embedding vector (Wang, [0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”).

As to Claim 6, Wang, as modified, discloses: wherein the preset second database comprises a preset knowledge graph (Wang, [0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”).

As to Claim 7, Wang, as modified, discloses: wherein selecting the at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector comprises: selecting, from the plurality of candidate entities, a candidate entity corresponding to a second vector with the similarity between the second vector and the first vector greater than a preset first threshold, as the target entity (Wang, [0066], “… one or more word senses may comprise each word sense having a similarity metric greater than or equal to a threshold similarity metric of the embedding of the n-gram and the embedding of the word sense.”); or
sorting the candidate entities in descending order of the similarity between the second vector and the first vector, and selecting the first n candidate entities in the sorted sequence as the target entities, n being a preset positive integer (Wang, [0044], “… the typeahead process may simply auto-populate the form with the name or other identifier of the top-ranked match rather than display a drop-down menu.”).

As to Claim 8, Wang discloses: an apparatus for recommending an entity, comprising: one or more processors; a storage device having one or more programs stored thereon (Fig. 11, showing processor 1102 and storage 1106), wherein when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement a method for recommending an entity, comprising:
determining a request entity, determining at least two characteristics of the request entity and determining a first vector corresponding to the request entity according to the at least two characteristics of the request entity ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.);
determining a plurality of candidate entities, determining at least one characteristic for each of the plurality of candidate entities, and determining a second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity ([0063], “… the social-networking system 160 may determine a plurality of candidate subsets of n-grams of the plurality of n-grams, wherein each n-gram of each candidate subset of n-grams has at least one corresponding word sense.”);
determining a similarity between the second vector and the first vector ([0059] – [0060], referring to the determination of a similarity metric between two embeddings);
selecting at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector ([0063], referring to the selection of candidate embeddings on the basis of their relative “relatedness”); and
recommending the target entity ([0060], referring to returning query results)
wherein the request entity comprises at least two senses ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.),
wherein all of the characteristics of any two different senses of the request entity are not identical ([0058], referring to the object embeddings based on one or more properties), and
when the one or more processors are configured to determine at least two characteristics of the request entity and to determine the first vector corresponding to the request entity according to the at least two characteristics of the request entity, the one or more processors are further configured to: select one of the at least two senses of the request entity as a selected sense; and determine at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”), and
determine the first vector corresponding to the request entity according to the at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”),
wherein when the one or more processors are configured to determine the first vector corresponding to the request entity according to the at least two characteristics of the request entity, the one or more processors are further configured to: convert each characteristic of the request entity to an m-dimensional first characteristic vector according to a preset first algorithm, m being a positive integer; ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model); and
when the one or more processors are configured to determine the second vector corresponding to each of the plurality of candidate entities according to the characteristics of the candidate entity, the one or more processors are further configured to: convert each characteristic of each of the plurality of candidate entities to an m-dimensional second characteristic vector, respectively, according to the first algorithm; ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model; and [0059], referring to methods by which a similarity metric between embeddings may be generated).

Wang does not appear to explicitly disclose: superpose all the first characteristic vectors according to a preset second algorithm, to obtain the first vector; or
superpose all the second vectors corresponding to each of the plurality of candidate entities, respectively, according to the second algorithm, to obtain the second vector corresponding to the candidate entity.

Gulati discloses: superpose all the first characteristic vectors according to a preset second algorithm, to obtain the first vector; and superpose all the second vectors corresponding to each of the plurality of candidate entities, respectively, according to the second algorithm, to obtain the second vector corresponding to the candidate entity ([0027], referring to a search stack being represented by a superposition of vectors representing the search constraints, where the superposing is determined by a location or position within the vector space, said locations corresponding to the claimed algorithms).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Wang and Gulati before him/her, to have modified the vector determination features of Wang with the vector superposing from Gulati, to use Wang’s vector space with greater versatility, as suggested by Wang at [0058]: “… an n-gram may be represented in the embedding space 400 as a vector referred to as a term embedding. Each vector may comprise coordinates corresponding to a particular point in the embedding space 400…”

As to Claim 10, Wang, as modified, discloses: wherein when the one or more processors are configured to determine the plurality of candidate entities, the one or more processors are further configured to: select, from all entities in a preset first database, entities having at least one characteristic identical to that of the request entity, as the candidate entities (Wang, [0047], “The social-networking system 160 may then generate a set of structured queries, where each structured query corresponds to one of the possible matching social-graph elements.”).

As to Claim 11, Wang, as modified, discloses: wherein the request entity, the characteristics of the request entity, the candidate entities and the characteristics of the candidate entities are all included in a preset second database (Wang, [0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”).

As to Claim 12, Wang, as modified, discloses: wherein the first algorithm is a Word2vec neural network algorithm (Wang, [0058], referring to the use of word2vec to map an n-gram to a vector representation);
the first characteristic vector is a first embedding vector (Wang, [0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”); and
the second characteristic vector is a second embedding vector (Wang, [0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”).

As to Claim 13, Wang, as modified, discloses: wherein the preset second database comprises a preset knowledge graph (Wang, [0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”).

As to Claim 14, Wang, as modified, discloses: wherein when the one or more processors are configured to select the at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector, the one or more processors are further configured to select, from the plurality of candidate entities, a candidate entity corresponding to a second vector with the similarity between the second vector and the first vector greater than a preset first threshold, as the target entity (Wang, [0066], “… one or more word senses may comprise each word sense having a similarity metric greater than or equal to a threshold similarity metric of the embedding of the n-gram and the embedding of the word sense.”); or
the one or more processors are further configured to sort the candidate entities in descending order of the similarity between the second vector and the first vector, and selecting the first n candidate entities in the sorted sequence as the target entities, n being a preset positive integer (Wang, [0044], “… the typeahead process may simply auto-populate the form with the name or other identifier of the top-ranked match rather than display a drop-down menu.”).

As to Claim 15, Wang discloses: a non-transitory computer readable medium having a computer program stored thereon (Fig. 11, showing storage 1106), wherein when the program is executed by a processor, the program implements a method for recommending an entity, comprising:
determining a request entity, determining at least two characteristics of the request entity and determining a first vector corresponding to the request entity according to the at least two characteristics of the request entity ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.);
determining a plurality of candidate entities, determining at least one characteristic for each of the plurality of candidate entities, and determining a second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity ([0063], “… the social-networking system 160 may determine a plurality of candidate subsets of n-grams of the plurality of n-grams, wherein each n-gram of each candidate subset of n-grams has at least one corresponding word sense.”);;
determining a similarity between the second vector and the first vector ([0059] – [0060], referring to the determination of a similarity metric between two embeddings);
selecting at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector ([0063], referring to the selection of candidate embeddings on the basis of their relative “relatedness”); and
recommending the target entity ([0060], referring to returning query results)
wherein the request entity comprises at least two senses ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.),, and
wherein all of the characteristics of any two different senses of the request entity are not identical ([0058], referring to the object embeddings based on one or more properties), and
determining at least two characteristics of the request entity and determining the first vector corresponding to the request entity according to the at least two characteristics of the request entity comprises: selecting one of the at least two senses of the request entity as a selected sense; and determining at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”), and
determining the first vector corresponding to the request entity according to the at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”),
wherein determining the first vector corresponding to the request entity according to the at least two characteristics of the request entity comprises: converting each characteristic of the request entity to an m-dimensional first characteristic vector according to a preset first algorithm, m being a positive integer ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model); and
determining the second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity comprises: converting each characteristic of each of the plurality of candidate entities to an m-dimensional second characteristic vector, respectively, according to the first algorithm ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model; and [0059], referring to methods by which a similarity metric between embeddings may be generated).

Wang does not appear to explicitly disclose: superposing all the first characteristic vectors according to a preset second algorithm, to obtain the first vector; or
superposing all the second characteristic vectors corresponding to each of the plurality of candidate entities, respectively, according to the second algorithm, to obtain the second vector corresponding to the candidate entity.

Gulati discloses: superposing all the first characteristic vectors according to a preset second algorithm, to obtain the first vector; and superposing all the second characteristic vectors corresponding to each of the plurality of candidate entities, respectively, according to the second algorithm, to obtain the second vector corresponding to the candidate entity ([0027], referring to a search stack being represented by a superposition of vectors representing the search constraints, where the superposing is determined by a location or position within the vector space, said locations corresponding to the claimed algorithms).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Wang and Gulati before him/her, to have modified the vector determination features of Wang with the vector superposing from Gulati, to use Wang’s vector space with greater versatility, as suggested by Wang at [0058]: “… an n-gram may be represented in the embedding space 400 as a vector referred to as a term embedding. Each vector may comprise coordinates corresponding to a particular point in the embedding space 400…”

As to Claim 17, Wang, as modified, discloses: wherein determining the plurality of candidate entities comprises: selecting, from all entities in a preset first database, entities having at least one characteristic identical to that of the request entity, as the candidate entities (Wang, [0047], “The social-networking system 160 may then generate a set of structured queries, where each structured query corresponds to one of the possible matching social-graph elements.”).

As to Claim 18, Wang, as modified, discloses: wherein the request entity, the characteristics of the request entity, the candidate entities and the characteristics of the candidate entities are all included in a preset second database (Wang, [0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”).

As to Claim 19, Wang, as modified, discloses: wherein the first algorithm is a Word2vec neural network algorithm (Wang, [0058], referring to the use of word2vec to map an n-gram to a vector representation);
the first characteristic vector is a first embedding vector (Wang, [0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”);
the second characteristic vector is a second embedding vector (Wang, [0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”); and
wherein the preset second database comprises a preset knowledge graph (Wang, [0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”).

As to Claim 20, Wang, as modified, discloses: wherein when the one or more processors are configured to select the at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector, the one or more processors are further configured to select, from the plurality of candidate entities, a candidate entity corresponding to a second vector with the similarity between the second vector and the first vector greater than a preset first threshold, as the target entity (Wang, [0066], “… one or more word senses may comprise each word sense having a similarity metric greater than or equal to a threshold similarity metric of the embedding of the n-gram and the embedding of the word sense.”); or
the one or more processors are further configured to sort the candidate entities in descending order of the similarity between the second vector and the first vector, and selecting the first n candidate entities in the sorted sequence as the target entities, n being a preset positive integer (Wang, [0044], “… the typeahead process may simply auto-populate the form with the name or other identifier of the top-ranked match rather than display a drop-down menu.”).

Response to Arguments
Applicant’s arguments, with respect to the applicability of Wang to the independent claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Wang as modified by Gulati, described in detail above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167      

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167